          Case 1:06-cv-00745-RCL Document 58 Filed 10/05/18 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MARIA ACOSTA, et al.,                )
                                     )
                        Plaintiffs,  )
                                     )
            v.                       ) No. 1:06-cv-00745-RCL
                                     )
ISLAMIC REPUBLIC OF IRAN, et al., )
                                     )
                        Defendants. )
____________________________________)

                      UNOPPOSED MOTION ON BEHALF OF
                   OFFICE OF FOREIGN ASSETS CONTROL FOR
                 PROTECTIVE ORDER AUTHORIZING DISCLOSURE
             OF INFORMATION SUBJECT TO THE TRADE SECRETS ACT

       The U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), a

non-party respondent to a subpoena issued by plaintiffs in the above-captioned matter under Rule

45 of the Federal Rules of Civil Procedure, hereby moves for entry of a protective order

authorizing the disclosure of certain information responsive to that subpoena. Counsel for

plaintiffs has confirmed that plaintiffs agree to entry of the proposed protective order on

unopposed motion.

                                        INTRODUCTION

       Plaintiffs hold a judgment in this matter against defendants dated August 26, 2008. ECF

No. 34. Plaintiffs have asked OFAC by subpoena dated September 5, 2018, to produce the

following:

       From April 1, 2011 to the present, a list of all persons or entities holding assets
       that are blocked due to a nexus with the Government of Iran, or its agencies or
       instrumentalities, and the amount held by each person or entity, rounded to the
       nearest $100,000.
          Case 1:06-cv-00745-RCL Document 58 Filed 10/05/18 Page 2 of 5



Ex. A hereto at 7.

       OFAC has agreed to provide plaintiffs with certain information responsive to the

subpoena and has no objection to the use of that information in judgment-collection efforts in

relation to the above-captioned action, subject to a protective order from this Court. Without a

protective order, the release of this information might violate the Trade Secrets Act (“TSA”), 18

U.S.C. § 1905, which imposes criminal penalties for the disclosure of information falling within

its terms without appropriate authorization of law.1 Thus, while OFAC does not waive any right,

privilege, or immunity to which it may be entitled with respect to any further response, it

respectfully requests that, in light of the prohibitions of the TSA, the Court authorize its

disclosure of information responsive to plaintiffs’ subpoena via the proposed protective order

submitted herewith.2

                                           ARGUMENT

AUTHORIZATION OF LAW IS REQUIRED BEFORE DISCLOSURE MAY BE MADE
OF INFORMATION PROTECTED BY THE TRADE SECRETS ACT.

        Information responsive to plaintiffs’ subpoena may be subject to the restrictions on

disclosure set forth in the TSA, a criminal statute. The TSA bars unauthorized release by a




1
  OFAC takes no position as to whether any of the assets that may be identified as a result of its
disclosure may ultimately be available for attachment. Nor does OFAC intend to waive or
compromise in any way the United States’ ability to state its views in future litigation as to the
attachability of these assets.
2
  As noted in the proposed protective order, the Court’s entry of that order will resolve only the
question of whether disclosure is authorized under the TSA. It does not constitute a
determination as to any other privilege or immunity OFAC or any other person may have as to
any information potentially responsive to plaintiffs’ subpoena or any other objection OFAC or
any other person may have to plaintiffs’ subpoena.
                                                  2
          Case 1:06-cv-00745-RCL Document 58 Filed 10/05/18 Page 3 of 5



federal employee or officer of certain types of information received by the government.

Specifically, the statute provides:

       § 1905. Disclosure of confidential information generally.

       Whoever, being an officer or employee of the United States or of any department
       or agency thereof, . . . publishes, divulges, discloses, or makes known in any
       manner or to any extent not authorized by law any information coming to him in
       the course of his employment or official duties or by reason of any examination or
       investigation made by, or return, report or record made to or filed with, such
       department or agency or officer or employee thereof, which information concerns
       or relates to the trade secrets, processes, operations, style of work, or apparatus, or
       to the identity, confidential statistical data, amount or source of any income,
       profits, losses, or expenditures of any person, firm, partnership, corporation, or
       association; or permits any income return or copy thereof or any book containing
       any abstract or particulars thereof to be seen or examined by any person except as
       provided by law; shall be fined under this title, or imprisoned not more than one
       year, or both; and shall be removed from office or employment.

18 U.S.C. § 1905.

       The TSA’s scope has been described as “exceedingly broad” (even “oceanic”), and courts

have held that it “encompasses virtually every category of business information likely to be

[found] in the files” of an agency. CNA Fin. Corp. v. Donovan, 830 F.2d 1132, 1140 (D.C. Cir.

1987); see also id. (concluding that the TSA “appears to cover practically any commercial or

financial data collected by any federal employee from any source in performance of the duties of

his or her employment,” and that the “comprehensive catalogue of items in the [TSA]

accomplishes essentially the same thing as if it had simply referred to ‘all officially collected

commercial information’ or ‘all business and financial data received’” (internal citation

omitted)).

       Under the TSA, disclosure of information within its scope must be “authorized by law,”

or the disclosing employee “shall be fined under this title, or imprisoned not more than one year,

or both; and shall be removed from office or employment.” 18 U.S.C. § 1905. A Rule 45



                                                  3
         Case 1:06-cv-00745-RCL Document 58 Filed 10/05/18 Page 4 of 5



subpoena, which may be issued at the discretion of any civil litigant, does not constitute the

necessary “authoriz[ation] by law.” Cf. Doe v. DiGenova, 779 F.2d 74, 84-85 (D.C. Cir. 1985)

(construing similar language in Privacy Act); In re Valencia Condensed Milk Co., 240 F. 310,

314 (7th Cir. 1917) (construing predecessor to TSA). However, a “lawfully issued judicial

order” satisfies the authorization requirement for disclosure of TSA material. Cf. United States

v. Liebert, 519 F. 2d 542, 546 (3d Cir. 1975).

       Plaintiffs have issued previous subpoenas to OFAC seeking discovery in aid of their post-

judgment execution. Protective orders similar to the one for which OFAC now moves have been

entered for those subpoenas. ECF No. 42 (entering protective order on Mar. 3, 2009); ECF No.

48 (entering protective order on Apr. 9, 2010); ECF No. 50 (entering protective order on May 13,

2011). Similar protective orders have been entered in other cases in which information relating

to blocked assets likewise has been sought from OFAC. E.g., Baker v. Great Socialist People’s

Libyan Arab Jamahiriya, No. 1:03-cv-00749-GMH (D.D.C.), ECF No. 148 (entering protective

order on Feb. 20, 2018); Doe v. Ejercito de Liberacion Nacional, No. 1:10-cv-21517-PCH (S.D.

Fla.), ECF No. 229 (entering protective order on Aug. 31, 2017); Bakhtiar v. Islamic Rep. of

Iran, No. 1:02-cv-00092-HHK (D.D.C.), ECF No. 98 (entering protective order on June 27,

2014); Peterson v. Islamic Rep. of Iran, No. 1:01-cv-2094-RCL (D.D.C.), ECF No. 481 (entering

protective order on Jan. 8, 2013); Villoldo v. Rep. of Cuba, No. 1:10-cv-20210-FAM (S.D. Fla.)

(entering protective order on Mar. 31, 2010). The protective order for which OFAC now moves

should therefore be entered.

                                         CONCLUSION

       For the reasons set forth herein, OFAC requests that this Court enter the proposed

protective order, lodged concurrently with this motion, authorizing OFAC to disclose certain

information in response to plaintiffs’ subpoena.
                                                   4
         Case 1:06-cv-00745-RCL Document 58 Filed 10/05/18 Page 5 of 5



                                             Respectfully Submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JACQUELINE COLEMAN SNEAD
                                             Assistant Branch Director

                                             s/ David M. Glass
                                             DAVID M. GLASS, DC Bar 544549
                                             Senior Trial Counsel
                                             Department of Justice, Civil Division
                                             1100 L Street, N.W., Room 12020
                                             Washington, D.C. 20530
                                             Tel: (202) 514-4469/Fax: (202) 616-8460
                                             Email: david.glass@usdoj.gov
Dated: October 5, 2018                       Attorneys for OFAC


                                CERTIFICATE OF SERVICE

       I hereby certify that I served the within motion, the exhibit to the motion, and the

proposed order on all counsel of record by filing them with the Court by means of its ECF

system on October 5, 2018.

                                             s/ David M. Glass




                                                 5
